Citation Nr: 1720733	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-47 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected stress fractures of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas.  

In June 2014, the Veteran presented sworn testimony during a video conference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.  

In Board decisions dated in November 2011, June 2014, and April 2016 the claim was remanded for further evidentiary development.  The Agency of Original Jurisdiction (AOJ) most recently continued the previous denial in a November 2016 Supplemental Statement of the Case.  The Veteran's VA claims file has since been returned to the Board for further appellate proceedings.  

The issues of entitlement to service connection for hearing loss and tinnitus have been raised by the record by way of the November 2016 Application for Compensation and/or Pension, that was date-stamped as received in May 2017.  However, these issues have not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection for the low back disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his current low back disability was incurred in service, and/or secondary to his service-connected residuals of stress fracture of the right and left lower extremities.  During his June 2011 hearing, the Veteran testified that current low back disability is due to his service-connected residuals of stress fracture of the right and left lower extremities.  Specifically, the Veteran contended that as a result of his service-connected bilateral lower extremity disability, he "walk[s] funny" and over the years this abnormal gait has caused him to throw his back out.  See Hearing Transcript, pp. 3-4.  In the January 2016 Appellant's Post-Remand Brief, the Veteran, through his representative, asserted that the previous medical opinions did not fully explain the effect of twenty-four years of "limping and sifting of his weight from one to another during flares."  The Veteran also asserted that during his flare-ups of pain, "the mere picking up [of] objects from the floor has caused back strain, since he cannot lift properly because of his legs."  

Treatment records dated in January 2017 reflect that the Veteran's neurosurgeon, D.B., M.D., completed a Residual Functional Capacity Form which documented an evaluation of the Veteran's lumbar spine disability, as well as a description of the symptoms associated with his low back disability.  This report indicated that the Veteran had undergone surgery in November 2016 for lumbar disc prolapse, and had been seen twice as part of his follow-up treatment.  At the top section of this report, it was noted that the medical findings produced from this report would be used as medical evidence for a claim for either disability benefits from the Social Security Administration or a private long-term disability claim.  However, the record is unclear as to whether the Veteran did, in fact, file a claim for Social Security Administration disability benefits, and if so, whether this claim was granted and what disability(ies) the Veteran was receiving disability benefits for. When VA has notice that the Veteran may be receiving disability benefits from the Social Security Administration, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security Administration disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. § 5103 (b)(3), (c)(3) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2016).  Therefore, on remand, VA should acquire a copy of the decision granting Social Security Administration disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by Social Security Administration.

In addition, in the April 2016 Remand, the Board found the November 2014 VA medical opinion inadequate due to the fact that the examiner failed to address the question of aggravation, and specifically, the impact, if any, of the Veteran's claimed functional impairment caused by his service-connected leg problems, to include gait problems and other modification of activities, on his claimed low back disability.  The Board also found that the examiner did not address the Veteran's competent statements concerning the onset of his low back disability.  The Board remanded the claim in order to obtain a more adequate VA medical opinion as to the etiology of the claimed low back disability; namely whether it is at least as likely as not that the current low back disability had its onset in service or in the year immediately following any period of service; or is otherwise the result of a disease or injury in service.  The examiner was also asked to address the likelihood that the Veteran's current low back disability was caused or aggravated by a service-connected disability, to specifically include his stress fractures of the bilateral lower extremities.  Moreover, in the April 2016 Remand, the examiner was advised that the Veteran was competent to report his symptoms and history, and that such reports had to be acknowledged and considered in formulating any opinions.  If the examiner rejected the Veteran's reported symptomatology, he or she had to provide a reason for doing so.  

Pursuant to the April 2016 Board Remand, another VA medical opinion was obtained in October 2016.  After reviewing the claims file, the examiner determined that it was less likely than not that the Veteran's low back problems began in service.  In reaching this determination, the examiner reasoned that the service treatment records did not reflect any evidence of back problems, and the Veteran's current back problem started years after service.  The examiner also determined that it was less likely than not that the Veteran's low back problems were secondary to his service-connected residuals of stress fracture of the right and left lower extremities, and reasoned that "[the Veteran's] lower legs were in service and his back was years after service with no back problems noted in between."  The examiner also found that it was less likely that the Veteran's low back problem was made worse due to his service-connected lower extremities.  In reaching this determination, the examiner stated that "[the Veteran's] legs were in service and his low back was years later with no mention of leg problems for years."  

Unfortunately, the Board once again finds the October 2016 VA medical opinion to be inadequate.  In this regard, the examiner did not appear to have taken the Veteran's statements concerning the effect his service-connected bilateral lower extremity disability has had on his lower back, into consideration when rendering his conclusion.  As noted above, the Veteran contends that his service-connected stress fracture residuals of the lower extremities contributed to the aggravation of his back in that he has to "overcompensate for the knee disability which in turn deprives him of a normal gait without pain, weakness and functional loss. . . ."  See February 2017 Appellant's Post-Remand Brief.  By simply finding it less likely that the Veteran's low back disability was made worse as a result of his service-connected lower extremities due to the fact that "his legs were in service and his low back was years later with no mention of leg problems for years," the examiner did not acknowledge or take the Veteran's very specific contentions describing how his bilateral lower extremity disability led him to have an abnormal gait which thereby contributed to his back problems, into consideration when providing his opinion.  The examiner also failed to explain the impact, if any, of the Veteran's claimed functional impairment caused by the leg problems on his low back disability.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claim of entitlement to service connection for a low back disability must be remanded so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed lumbar spine disability.  This shall specifically include any updated treatment records from any VA facility, to include the Central Arkansas Healthcare System (HCS).   

The aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing. The Veteran may submit medical records directly to VA.

2. The AOJ shall determine whether the Veteran is receiving disability benefits from the Social Security Administration, and if so, obtain the Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and Social Security Administration should provide a negative response if these records are not available.

3. The AOJ shall refer the Veteran's claims file, to include all records on VBMS and Virtual VA to a different VA physician than the one who provided the November 2014 and October 2016 VA medical opinions.  This VA physician should also have appropriate expertise in the area of orthopedic medicine.   

Following a review of the record, the examiner should express an opinion as to whether it is at least as likely as not that the Veteran's lumbar spine disability, had its clinical onset in service or in the year immediately following any period of service, and/or is otherwise related to the Veteran's military service.  In answering this question, the examiner should address any assertions made by the Veteran indicating that he has experienced ongoing low back problems since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statement regarding continuity of symptoms since military service. 

If the examiner concludes that the Veteran's low back disability is not directly related to his military service, then he or she should provide a medical opinion as to whether it is at least as likely as not that the Veteran's low back disability was caused or aggravated (permanently or chronically worsened beyond normal progression) by his service-connected residuals of stress fracture in the right and left lower extremities.  In rendering his or her opinion, the examiner MUST take into consideration the Veteran's assertions that his stress fracture residuals in the lower extremities has led to years of limping and sifting his weight from one leg to another during flare-ups of pain, and that this abnormal gait, in turn, led him to develop low back problems.  When rendering his or her conclusion, the examiner must also take into consideration the Veteran's contentions that his stress fracture residuals in the lower extremities further aggravated his low back disability due to the fact that he had to overcompensate for his lower extremities, which in turn deprived him of a normal gait, and caused him to experience functional impairment which further impacted the low back disability.  

If the examiner finds that the service-connected residuals of stress fracture in the lower legs has not caused the chronic lumbosacral sprain, but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any spine disability(ies).  If a baseline is established, the examiner should comment on how much the low back disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity. The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  Stating, alone, that it is medically impossible to establish a cause and effect relationship or to establish aggravation is insufficient.  If that is the examiner's conclusion, the examiner must explain why.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.  

If the examiner finds that the Veteran's low back disability is not related to his service, or secondary to his service-connected residuals of stress fracture in the right and left lower extremities, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4. After completing the requested actions and any additional notification and/or development deemed warranted, that AOJ shall readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response before returning the case to the Board, if otherwise in order.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




